Case
 Case1:18-cr-00567-VSB
       1:18-cv-07128-KPFDocument
                          Document
                                 160-3
                                   40 Filed
                                       Filed12/11/19
                                             01/16/20 Page
                                                       Page11ofof514
Case
 Case1:18-cr-00567-VSB
       1:18-cv-07128-KPFDocument
                          Document
                                 160-3
                                   40 Filed
                                       Filed12/11/19
                                             01/16/20 Page
                                                       Page22ofof514
Case
 Case1:18-cr-00567-VSB
       1:18-cv-07128-KPFDocument
                          Document
                                 160-3
                                   40 Filed
                                       Filed12/11/19
                                             01/16/20 Page
                                                       Page33ofof514
Case
 Case1:18-cr-00567-VSB
       1:18-cv-07128-KPFDocument
                          Document
                                 160-3
                                   40 Filed
                                       Filed12/11/19
                                             01/16/20 Page
                                                       Page44ofof514
Case
 Case1:18-cr-00567-VSB
       1:18-cv-07128-KPFDocument
                          Document
                                 160-3
                                   40 Filed
                                       Filed12/11/19
                                             01/16/20 Page
                                                       Page55ofof514




December 10 2019
New York, New York
        Case
         Case1:18-cr-00567-VSB
               1:18-cv-07128-KPFDocument
                                  Document
                                         160-3
                                           39 Filed
                                               Filed12/11/19
                                                     01/16/20 Page
                                                               Page16ofof414



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                            :
UNITED STATES SECURITIES AND                :
EXCHANGE COMMISSION                         :
                                            :
              Plaintiff,                    :
                                            :
              vs.                           :   1:18-cv-07128-KPF-KNF
                                            :
CHRISTOPHER COLLINS,                        :
CAMERON COLLINS, and                        :
STEPHEN ZARSKY,                             :
                                            :
              Defendants.                   :
_________________________________________ :

           FINAL JUDGMENT AS TO DEFENDANT CHRISTOPHER COLLINS

        The Securities and Exchange Commission having filed a Complaint, and Defendant

 Christpher Collins having entered a general appearance; consented to the Court’s jurisdiction

 over Defendant and the subject matter of this action; consented to entry of this Final Judgment;

 waived findings of fact and conclusions of law; and waived any right to appeal from this Final

 Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;



                                                  1
        Case
         Case1:18-cr-00567-VSB
               1:18-cv-07128-KPFDocument
                                  Document
                                         160-3
                                           39 Filed
                                               Filed12/11/19
                                                     01/16/20 Page
                                                               Page27ofof414



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

       (a)       to employ any device, scheme, or artifice to defraud;

       (b)       to obtain money or property by means of any untrue statement of material fact or

                 any omission of a material fact necessary in order to make the statements made,

                 in light of the circumstances under which they were made, not misleading; or

       (c)       to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                  2
       Case
        Case1:18-cr-00567-VSB
              1:18-cv-07128-KPFDocument
                                 Document
                                        160-3
                                          39 Filed
                                              Filed12/11/19
                                                    01/16/20 Page
                                                              Page38ofof414



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the

Securities Act [15 U.S.C. § 77t(e)], Defendant is permanently prohibited from acting as an

officer or director of any issuer that has a class of securities registered pursuant to Section 12 of

the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to Section 15(d) of

the Exchange Act [15 U.S.C. § 78o(d)].

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. §523], the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal




                                                  3
       Case
        Case1:18-cr-00567-VSB
              1:18-cv-07128-KPFDocument
                                 Document
                                        160-3
                                          39 Filed
                                              Filed12/11/19
                                                    01/16/20 Page
                                                              Page49ofof414



securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: December 10, 2019
       New York, New York
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 4
       Case
         Case
            1:18-cr-00567-VSB
               1:18-cv-07128-KPF
                               Document
                                 Document
                                        160-3
                                          41 Filed
                                              Filed 12/11/19
                                                    01/16/20 Page
                                                             Page 110ofof5 14



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                            :
UNITED STATES SECURITIES AND                :
EXCHANGE COMMISSION                         :
                                            :
              Plaintiff,                    :
                                            :
              vs.                           :   1:18-cv-07128-KPF
                                            :
CHRISTOPHER COLLINS,                        :
CAMERON COLLINS, and                        :
STEPHEN ZARSKY,                             :
                                            :
              Defendants.                   :
_________________________________________ :

               FINAL JUDGMENT AS TO DEFENDANT STEPHEN ZARSKY

        The Securities and Exchange Commission having filed a Complaint, and Defendant

 Stephen Zarsky having entered a general appearance; consented to the Court’s jurisdiction over

 Defendant and the subject matter of this action; consented to entry of this Final Judgment;

 waived findings of fact and conclusions of law; and waived any right to appeal from this Final

 Judgment:

                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 interstate commerce, or of the mails, or of any facility of any national securities exchange, in

 connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;



                                                  1
       Case
         Case
            1:18-cr-00567-VSB
               1:18-cv-07128-KPF
                               Document
                                 Document
                                        160-3
                                          41 Filed
                                              Filed 12/11/19
                                                    01/16/20 Page
                                                             Page 211ofof5 14



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

       (a)       to employ any device, scheme, or artifice to defraud;

       (b)       to obtain money or property by means of any untrue statement of material fact or

                 any omission of a material fact necessary in order to make the statements made,

                 in light of the circumstances under which they were made, not misleading; or

       (c)       to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                  2
      Case
        Case
           1:18-cr-00567-VSB
              1:18-cv-07128-KPF
                              Document
                                Document
                                       160-3
                                         41 Filed
                                             Filed 12/11/19
                                                   01/16/20 Page
                                                            Page 312ofof5 14



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                               III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $143,900, representing losses avoided as a result of the conduct alleged in

the Complaint, together with prejudgment interest thereon in the amount of $15,980. Defendant

shall satisfy this obligation by paying $159,880 to the Securities and Exchange Commission

within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Stephen Zarsky as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,


                                                 3
       Case
         Case
            1:18-cr-00567-VSB
               1:18-cv-07128-KPF
                               Document
                                 Document
                                        160-3
                                          41 Filed
                                              Filed 12/11/19
                                                    01/16/20 Page
                                                             Page 413ofof5 14



Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. §523], the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



                                                  4
     Case
       Case
          1:18-cr-00567-VSB
             1:18-cv-07128-KPF
                             Document
                               Document
                                      160-3
                                        41 Filed
                                            Filed 12/11/19
                                                  01/16/20 Page
                                                           Page 514ofof5 14




Dated: December 10, 2019
       New York, New York
                                    ____________________________________
                                    UNITED STATES DISTRICT JUDGE




                                       5
